                 Case 18-28968                    Doc 2          Filed 10/26/18      Entered 10/26/18 12:23:57                    Desc Main
                                                                    Document         Page 1 of 2
                                                                                                                                                     AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Sophia Denise Fowler,                                                                           Case No.

 Debtor:                                                                                                          Chapter 13


                                                                       CHAPTER 13 PLAN


 ADDRESS:                        4150 Meadow Chase Cv
                                 Memphis, TN 38115-6627

PLAN PAYMENT:
      Debtor shall pay $ 340.00                                                              (   weekly,     every two weeks,   semi-monthly, or         monthly, by:
          PAYROLL DEDUCTION From:                                    Allied Universal                                    OR ( ) DIRECT PAY
                                                                     Memphis, TN 38115




1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                      YES                      NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                        YES                      NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                    YES                      NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR         Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                               Monthly Plan Payment:

                                               Paid by:   Debtor directly        Wage Assignment, OR              Trustee to:
 None                                          ongoing payment begins                                                               $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:

 -NONE-                                                                Amount                                                         $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor; OR        Paid by Trustee to:

 Wells Fargo Home Mortgage                    ongoing payment begins        01/01/2018                                              $724.60
                                              Approximate arrearage:        4,600.00                 Interest     0.00              $110.00

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                Value of Collateral:                  Rate of Interest         Monthly Plan Payment:
 -NONE-                                                                                                                             $

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

 [Retain lien 11 U.S.C. §1325 (a)]                                   Value of Collateral:                  Rate of Interest         Monthly Plan Payment:
 Conn Appliances, Inc. dba Conn's                                    1,109.00                              5.00                     $40.00


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 18-28968                    Doc 2          Filed 10/26/18        Entered 10/26/18 12:23:57         Desc Main
                                                                    Document           Page 2 of 2
 [Retain lien 11 U.S.C. §1325 (a)]                                   Value of Collateral:            Rate of Interest      Monthly Plan Payment:
 Credit Acceptance Corporation                                       22,082.60                       6.50                  $440.00
  2012 Jeep Grand Cherokee
  VIN: 1C4RJEAG2CC171641

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:

 -NONE-                                                                  Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                     Amount:                         Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                    $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 None                                                                                   Not provided for    OR          General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $6,691.00


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                             %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:

 None                                                                                                            Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):

      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.

 /S/ J.D. Gentry                                                                                   Date October 26, 2018                             .
 James D. Gentry (#020776), Debtor's Attorney
 Gentry Arnold, PLLC
 5100 Poplar Ave, Ste 2008
 Memphis, TN 38137-2008
 (901) 591-8800
 JGentry@GentryArnold.com

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
